Case 1:15-cv-04350-DLI-JO Document 52-4 Filed 01/27/20 Page 1 of 2 PageID #: 1417




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF NEW YORK



 In Re: PARKING HEATERS ANTITRUST
 LITIGATION
                                                               Case No. 15-MC-940 (DLI) (JO)


 THIS DOCUMENT RELATES TO:
                                                               HON. JAMES ORENSTEIN
 All Direct Purchaser Class Actions




              [PROPOSED] ORDER GRANTING DIRECT PURCHASER
         PLAINTIFFS’ MOTION FOR DISTRIBUTION OF SETTLEMENT FUNDS

         On September 30, 2019, following an August 15, 2019 Report and Recommendation, the

 Court granted final approval of the Settlements between Direct Purchaser Plaintiffs (“DPPs”)1 and

 Defendants Espar, Inc., Espar Products, Inc., and Eberspaecher Climate Control Systems GmbH

 & Co. KG (together, “Espar”) and Webasto Products North America, Inc., Webasto Thermo &

 Comfort North America, Inc., and Webasto Thermo & Comfort SE (collectively, “Webasto,” and

 with Espar, “Defendants”) and certified the below Settlement Class:

                           All persons or entities (but excluding federal and state
                           government entities and Defendants, their officers, directors,
                           and employees, as well as Defendants’ parents,
                           predecessors, successors, subsidiaries, affiliates) that
                           purchased Parking Heaters in the United States, its territories
                           or possessions, directly from any Defendant, or from any of
                           their parents, predecessors, successors, subsidiaries, or
                           affiliates, at any time during the period from and including
                           October 1, 2007 up to and including December 31, 2012

         NOW, upon consideration of DPPs’ Motion for Distribution of Settlement Funds



 1
  Triple Cities Acquisition LLC d/b/a Cook Brothers Truck Parts, National Trucking Financial Reclamation
 Services, LLC, TrailerCraft Inc., and Myers Equipment Corporation (collectively, “Direct Purchaser Plaintiffs” or
 “DPPs” or Representative Plaintiffs).
Case 1:15-cv-04350-DLI-JO Document 52-4 Filed 01/27/20 Page 2 of 2 PageID #: 1418




 (“Motion”), it is hereby ORDERED as follows:

         1.     The Motion is hereby GRANTED.

         2.     The settlement funds are hereby authorized to be distributed to eligible Class

 Members in the amounts listed in Exhibit A to the Declaration of Peter T. Sperry Regarding Notice

 and Claim Process, and Proposed Class Distribution.

         3.     DPPs are also authorized to pay Epiq Systems, Inc. $159,903.96 from the

 Settlement Fund for the work it has performed and will perform as the settlement administrator in

 this action.



 IT IS SO ORDERED

  Dated: __________________
                                                 HON. JAMES ORENSTEIN
                                                 UNITED STATES MAGISTRATE JUDGE




                                                -2-
